DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/21 has been entered.

Response to Amendment
Claim 19, previously withdrawn as directed to the nonelected invention of Group III, has been amended so that it falls within the subject matter of elected Group I: a method of targeting a necrotic cell by contacting said cell with a nucleolin-binding agent which is an antibody or antibody fragment, and wherein optionally the binding agent further comprises at least one therapeutic or imaging agent.  As a result, claims 19-25 and 27 are no longer withdrawn. Claims 33-35 remain withdrawn.

In Applicant’s Remarks it is stated that claims 64-66 are canceled, but only claim 66 was canceled.

The rejection under 35 USC 112(b) is moot in view of the cancellation of the claim.
The rejections under 35 USC 102 are withdrawn in view of the amendment to the claims requiring the binding agent comprise specific CDR sequences.
The rejection of claims 1-6, 9 and 64 under 35 U.S.C. 103 as being unpatentable over US 2014/0220013 A1 and further in view of US 2014/0234210 A1 is withdrawn in view of the amendment to the claims requiring the binding agent comprise specific CDR sequences; however, a new rejection appears below.

Claim Interpretation
	Claim 9 depends from canceled claim 7; but, because it is the same as claim 27, which depends from independent claim 19, it is assumed for the purpose of compact prosecution that claim 9 was intended to depend from claim 1.
	It is noted that claims 9 and 27 still require one of each of a radioisotope, PET label and SPECT label (although a radioisotope can be a PET label, and therefore serve as both).  This is distinct from a hypothetical claim which recites: wherein the imaging agent comprises at least one of a radioisotope, PET label or SPECT label.
 
Specification
The amendment filed 6/16/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: In paragraph [0037], the addition of “(e.g., a TGF-β receptor).”  In Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed Cir. 2000), the Court noted that with respect to In re Ruschig 379 F.2d 990, 154 USPQ 118 (CCPA 1967) that “Ruschig makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention”. In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure”.  In the instant situation, the new recitation of a single example of therapeutic agent out of many possible agents that bind or sequester IL-8 or TNF-β with no basis in the specification for singling out that particular agent is like picking out a tree in a forest.
Applicant is required to cancel the new matter in the reply to this Office Action.

In Applicant’s Remarks filed 6/16/21, it is stated, “The skilled artisan knows that TGF-β receptor is a structure that binds TGF-β.”, and this is an undisclosed but inherent property.  This has been fully considered, but is not persuasive. First, the amendment is not directed to an agent that binds TGF-β receptor, but that binds or sequesters TNF-β.  Second, as discussed above, there are a number of natural and man-made agents, e.g., antibodies, that bind IL-8 or TNF-β, 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 64 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It depends from claim 2 and recites only the same limitation as claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In Applicant’s Remarks filed 6/16/21, it is stated, “Claims 64-66 are canceled, without prejudice.”  However, only claim 66 was canceled.

Claim 9 is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, because it depends from canceled claim 7 and, therefore, cannot further limit it.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it recites “(H-CDRs) (SEQ ID NO:4-6) and three light chain CDRs (L-CDRs) (SEQ ID NO:7-9)”. While the use of parentheses for H-CDRs and L-CDRs is clearly to define the shorthand for the heavy and light chain CDRs, it is unclear if the parentheses around the SEQ ID NOs are to indicate that those SEQ ID NOs are an example of possible CDR sequences or are the particular specified SEQ ID NOs of the CDRs.  It is noted that in claim 19 there are no parentheses around the SEQ ID NOs.  If it is intended for claim 1 that those are the sequences of the CDRs, then the parentheses should be deleted. For the purpose of compact prosecution, the Examiner is assuming that the SEQ ID NOs are those of the CDRs instead of merely examples thereof.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claims are drawn to targeting a necrotic cell by contacting the cell with a binding agent that specifically binds nucleolin and comprises three heavy chain complementarity determining regions (H-CDRs) of SEQ ID NO:4-6 and three light chain CDRs (L-CDRs) of SEQ ID NO:7-9, respectively.  
The specification discloses a nucleolin-binding antibody, NANT-1 (364-5-10-5) ([0054]), that comprises these CDRs ([0042]-[0045]).  No other binding agent with these CDR sequences is disclosed.  An antibody that binds nucleolin or an antigen-binding fragment thereof that comprises H-CDRs of SEQ ID NO:4-6 and L-CDRs of SEQ ID NO:7-9 meets the written description provision of 35 USC 112, first paragraph, for a binding agent used in the claimed method. However, the claims encompass any binding agent having those sequences regardless of other structure. The specification generically includes binding agents selected from RNA or phage displays, however, there is no description of a non-antibody or antigen-binding fragment thereof that comprises the recited sequences and binds nucleolin (see [0030]).  It does not appear the inventor was in possession of the genus of binding agents that include both antibody and non-antibody agents that comprise SEQ ID NO:4-9. Nor could the skilled artisan readily envision non-antibody agents comprises these CDR sequences, such as those selected from a phage display. Only claims 2, 22 and 64 specify that the binding agent is antibody. None of these other binding agents meet the written description provision of 35 USC 112, first paragraph.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only wherein the binding agent is a nucleolin antibody or antigen-binding fragment thereof, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-6, 9, 19-23, 25, 27 and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0220013 A1, and further in view of US 2014/0234210, Millipore Anti-nucleolin, clone 364-50-10-5 Certificate of Analysis (Cat. # MABC587, Lot5 # Q2467696, 2014) and Applicant’s admission in [0030],[0023], [0054], and [0042]-[0045].
 US 2014/0220013 A1 teaches a method comprising contacting cells with a binding agent that specifically binds nucleolin, including wherein the agent is an antibody (e.g., [0217]). Also taught is the agent that is radiolabeled with, for example, technetium -99, or with a PET radiolabel such as fluorine-18 and specifically binds to tumor cell surface nucleolin ([0117]). This imaging may be in vivo ([0016]). Figures 1 and 2 show that nucleolin binding occurs both within and on the cell surface of tumor cells, respectively. Mice injected with tumor cells to establish tumors were then treated with the anti-nucleolin antibody (Example 6). The nucleolin-targeting agent may be conjugated with other cancer therapies ([0030]). Therapeutics include chemotherapeutic agents, such as oncology drugs like camptothecin or gemcitabine ([0065]). US 2014/0220013 does not teach wherein the antibody which binds nucleolin has the heavy and light chain variable region sequences of instant SEQ ID NO:2 and 3, respectively, or H-CDRs of SEQ ID NO:4-6 or L-CDRs of SEQ ID NO:7-9, or wherein the imaging agent comprise at least one radioisotope, PET label and SPECT label. 
US 2014/0234210 teaches nanoparticles for anti-cancer therapy and imaging. It is stated in [0248], “[T]he presently disclosed metal-bisphosphonate nanoparticles carry both therapeutic agents and imaging contrast agents (e.g., in suitable proportions). This can allow real-time monitoring of how efficiently anticancer drugs are localized in tumors after their administration, as well as how the cancer cells respond to the treatment. Such a dual therapeutic agent/imaging contrast agent delivery approach can enable physicians to determine if the drug formulation is working well on the patient, saving time if the patient does not respond, or does not respond well, to the particular treatment.” The nanoparticles may have radioactive centers doped with contrast agents for PET or SPECT for real-time imaging of biodistribution of the 
Millipore Certificate of Analysis for nucleolin antibody clone 364-5-10-5, a.k.a. MABC587, shows that it binds nucleolin and can be used both in Western blotting and in immunocytochemistry to label cells expressing nucleolin, including tumor cells (see first Fig. 2 and next Figs. 1-2). Immunocytochemistry Analysis Figures of A431 and HKE293 cells show that “This antibody positively stained the nucleus.”
The specification in paragraphs [0023] and [0054] indicates that NANT-1 antibody is 364-5-10-5. In paragraph [0030], it is stated that, [T]here are many commercially available monoclonal and polyclonal anti-nucleolin antibodies known in the art (e.g., Abeam ab136649, Millipore MABC587, clone 364-5-10-5), and all of those are deemed suitable for use herein.” Paragraphs [0042]-[0045] specify that the sequence of the heavy and light chain variable regions of the NANT-1 antibody are SEQ ID NO:2 and 3, respectively, which comprise the CDRs of SEQ ID NO:4-6 and 7-9, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to target cells with antibody 364-5-10-5 (NANT-1) as taught in US 2014/0220013 for imaging of tumor cells with an anti-nucleolin antibody. It would have been desirable to use antibody 364-5-10-5 because it was commercially available and had been shown to bind a variety of cells expressing nucleolin protein (see Millipore Certificate of Analysis, pp. 2-3). It was shown by Millipore that the antibody stained inside the cell. Therefore, were a necrotic cell containing nucleolin contacted with antibody 364-5-10-5, it reasonably appears absent evidence to the contrary that the antibody would target nucleolin within the cell.  Substitution of one known nucleolin-binding antibody for another in a method of cell targeting would have been obvious because one of ordinary skill in the art would have reasonably expected the substitution to yield predictable results. US 2014/0220013 taught an anti-nucleolin-binding antibody radiolabeled with a PET or SPECT imaging agent, as well as the antibody conjugated to a further cancer therapy. However, US 2014/0234210 discusses and illustrates the advantages of having such a tumor targeting agent attached to a nanoparticle which further 


Applicant’s arguments directed to the previous rejections under 35 USC 103 pertain to the new rejections and are addressed here.
Applicant argues (middle of p. 11 through middle of p. 12 of Remarks) that US 2014/0220013 does not mention contacting a necrotic cell and this would not have been obvious to do at the time of filing. The specification states in ([0010]) that the inventor has discovered that nucleolin is a common and persistent target in…necrotic cells and cell fragments.” The artisan of ordinary skill would not have been motivated to contact a necrotic cell with the chimeric construct as claimed and would not have known that nucleolin is a necrotic cell marker.  As the application explains ([0027]) “the discovery that nucleolin is a highly specific target for necrotic cells... is particularly unexpected as nucleolin is typically associated with rapidly dividing cells and as nucleolin is also often quickly degraded to fragments in resting or non-rapidly dividing cells.”  The argument has been fully considered, but is not persuasive. There is nothing in the claims that requires a pure sample or isolation of necrotic cells, such that only necrotic cells are present to be labeled. If the antibody chimeric protein or conjugate binds nucleolin, then it binds it no matter what type of cell.  If the prior art antibody is the same antibody used by Applicant to target necrotic cells, then that is what it does, regardless of other cells being present and potentially labeled because they too express nucleolin.  Further, as discussed for US 8,598,112 below, “It was found that nuclear expression of nucleolin was found only in serum-starved non-dividing cells (col. 8, lines 50-53).” This shows it was known that nucleolin was known to be associated with non-dividing cells when staining was nuclear, apparently as opposed to cell membrane staining for rapidly dividing cells. One of ordinary skill in the art would reasonably have expected necrotic or non-dividing cells in a tumor because it ibid, e.g., paragraph bridging pp. 155390-25540). Therefore, it would have been expected that when one contacted a tumor with a nucleolin-targeting antibody, at least some necrotic cells would have been targeted since any cells expressing nucleolin (necrotic or not) would have been targeted. Finally, Applicant does not provide full quotations from the specification, which support this.  Namely, in paragraph [0010], the full sentence is, “Indeed, the inventor has discovered that nucleolin is a common and persistent target in the tumor microenvironment, and especially in non-living and necrotic cells and cell fragments.”  This acknowledges that nucleolin exists in the tumor microenvironment.  The sentence from [0027] is, “the discovery that nucleolin is a highly specific target for necrotic cells, and especially necrotic tumor cells, which is particularly unexpected as nucleolin is typically associated with rapidly dividing cells and as nucleolin is also often quickly degraded to fragments in resting or non-rapidly dividing cells.”  Again, nucleolin is expressed by necrotic tumor cells. US 8,598,112 (below), showed that nucleolin can be targeted in non-dividing cells. If a tumor is contacted with a nucleolin antibody that is able to target nucleolin within a cell, then those tumor cells which are necrotic, of which the artisan of ordinary skill would reasonably expect there to be at least one, would be targeted by the antibody or antibody conjugate.


Claims 1-6, 19-25, 64 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,598,112 B2 in view of Millipore Anti-nucleolin, clone 364-50-10-5 Certificate of Analysis (Cat. # MABC587, Lot5 # Q2467696, 2014) and Applicant’s admission in [0030],[0023], [0054], and [0042]-[0045] and Provenzale et al. (Am. J. Roentgenol.,185:763-767, 2005).
US 8,598,112 teaches nucleolin-binding molecule HMGN2-derived peptide (e.g., SEQ ID NO:9), but also the use of other nucleolin-binding molecule such as an anti-nucleolin antibody. It is stated that this peptide “selectively homes to tumor blood vessels and tumor cells and specifically binds nucleolin (col. 2, lines 35-28.”   Conjugation of HMGN2 to a therapeutic e.g., col. 2, lines 37-40).  The therapeutic moiety may be a cytotoxic agent, such as alkylating agents and those that target DNA-associated processes such as mitomycin C.  Also taught are nucleolin-binding molecules conjugated to detectable labels such as fluorescent labels and radionuclides such as technetium-99 (col. 4, lines 13-27).  Fluorescein-labeled homing peptides injected into the tail vein of mice bearing HL-60 or MDA-MB-435 tumor xenografts showed strong labeling preferentially in tumor tissue and in the nucleus of the target cells (col. 8, lines 16-49). It was found that nuclear expression of nucleolin was found only in serum-starved non-dividing cells (col. 8, lines 50-53). “As an example, an antibody that binds to the acidic domain at the amino-terminus of nucleolin (NCL3) is internalized by cells, whereas an antibody that binds to another site on nucleolin is not, indicating that an anti-NCL3 or related similar anti-nucleolin antibody can be useful for targeting and internalizing linked therapeutic agents.” (col. 15, lines 42-48) Claim 1 is drawn to “A method of directing a therapeutic moiety to tumor blood vessels and tumor cells in a subject, comprising administering to the subject a conjugate which comprises a therapeutic moiety linked to a homing molecule that selectively homes to tumor blood vessels and tumor cells, said homing molecule specifically binding nucleolin,…” US 8,598,112 does not teach wherein the antibody which binds nucleolin has the heavy and light chain variable region sequences of instant SEQ ID NO:2 and 3, respectively, or H-CDRs of SEQ ID NO:4-6 or L-CDRs of SEQ ID NO:7-9. Nor is administration of a vasculature permeability enhancing agent disclosed.
Millipore Certificate of Analysis for nucleolin antibody clone 364-5-10-5, a.k.a. MABC587, shows that it binds nucleolin and can be used both in Western blotting and in immunocytochemistry to label cells expressing nucleolin, including tumor cells (see first Fig. 2 and next Figs. 1-2). Immunocytochemistry Analysis Figures of A431 and HKE293 cells show that “This antibody positively stained the nucleus.”
The specification in paragraphs [0023] and [0054] indicates that NANT-1 antibody is 364-5-10-5. In paragraph [0030], it is stated that, [T]here are many commercially available monoclonal and polyclonal anti-nucleolin antibodies known in the art (e.g., Abeam ab136649, Millipore MABC587, clone 364-5-10-5), and all of those are deemed suitable for use herein.” Paragraphs [0042]-[0045] specify that the sequence of the heavy and light chain variable regions of the NANT-1 antibody are SEQ ID NO:2 and 3, respectively, which comprise the CDRs of SEQ ID NO:4-6 and 7-9, respectively.

It would have been have been obvious to the artisan of ordinary skill before the effective filing date of the invention to substitute the nucleolin-binding antibody of Millipore for the HMGN2-derived nucleolin-binding peptide conjugated to a label or therapeutic agent taught by US 8,598,112 for either imaging or treatment of tumors.  US 8,598,112 taught that anti-nucleolin antibody conjugates, including those internalized, are useful for imaging and treatment. Substitution of one known nucleolin-binding antibody for another in a method of cell targeting would have been obvious because one of ordinary skill in the art would have reasonably expected the substitution to yield predictable results. It would have been desirable to use antibody 364-5-10-5 because it was commercially available and had been shown to bind a variety of cells expressing nucleolin protein (see Millipore Certificate of Analysis, pp. 2-3). It was shown by Millipore that the antibody stained inside the cell. Therefore, were a necrotic cell containing nucleolin contacted with antibody 364-5-10-5, it reasonably appears absent evidence to the contrary that the antibody would target nucleolin within the cell.  It further would have been desirable to use a vasculature permeability enhancing agent, such as permeabilizer-7, for imaging or treatment of tumors in the brain as taught by Provenzale to facilitate passage of the label- or therapeutic-conjugated nucleolin antibody into the brain.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.

Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 27, 2021


Claims 9 and 27 still require at least one of all three.